The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 07/13/2022.
4.	Claims 1-14 and 21-28 are currently pending.
5.	Claims 1, 6, and 11 have been amended.
6.	Claims 15-20 have been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-14, 21-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al (US 2002/0073925) in view of Yang (US 6,641,673), Collison et al (US 6,203,657), and Raney et al (US 5,951,771).
Regarding claim 1:
	Noble teaches a gas injection assembly (inlet member, 360) [fig 3A, 5-6 & 0076], comprising: a metal body (aluminum) [fig 3A, 5-6 & 0076]; a rigid dielectric liner (sleeve, 360f) disposed in the metal body (aluminum) providing a fluid flow conduit (passageway, 360b) having a first flow direction between a remote plasma source (300) and a processing chamber (213) having an inner wall (side wall, 214) facing a processing volume thereof configured to process a workpiece (100) therein [fig 3A, 5-6 & 0050, 0076]; a first flange (flange, 360a) comprising a first mounting surface [fig 3A, 5-6 & 0074]; a second flange (second flange, 360c) comprising a second mounting surface [fig 3A, 5-6 & 0074]; a length (l2-l1) of the gas injection assembly (360), measured along a longitudinal axis thereof between a plane of the first mounting surface and a plane of the second mounting surface, is between about 25 mm and about 150 mm (1.0 inches) [fig 5 & 0075].
	Noble does not specifically teach the rigid dielectric liner including a dielectric nozzle extending inwardly of the processing volume of the processing chamber, the dielectric nozzle having an inner wall and a first annular portion having a first inner wall diameter, the first annular portion disposed within a wall of the processing chamber and a second annular portion extending from the first annular portion and having an increasing inner wall diameter in the direction away from the first annular portion, the second annular portion terminating inwardly of the inner wall of the processing chamber and having an outer circumferential surface exposed to the processing region of the processing chamber; and the longitudinal axis of the gas injection assembly forms an angle with a longitudinal axis of a gas inlet port formed in a sidewall of the processing chamber, and wherein the angle is between about 10° and 70°.
	Yang teaches a dielectric nozzle (injector, 30/52, may comprise a ceramic) extending inwardly of the processing volume of the processing chamber (see tip portion, 28/58), the dielectric nozzle (30/52) having an inner wall and a first annular portion (portion, 32/55) having a first inner wall diameter (see fig 4/5E), the first annular portion (portion, 32/55) disposed within a wall of the processing chamber (base, 34/53) and a second annular portion (second portion, 56/59) extending from the first annular portion (portion, 32/55) and having an increasing inner wall diameter in the direction away from the first annular portion (see fig 4/5E), the second annular portion (second portion, 56/59) terminating inwardly of the inner wall of the processing chamber (base, 34/53) and having an outer circumferential surface (outer surface of 28/58) exposed to the processing region of the processing chamber [fig 4, 5E, claim 4 & 0037, 0042]; and the longitudinal axis of the gas injection assembly (axis, 54) forms an angle with a longitudinal axis of a gas inlet port formed in a sidewall of the processing chamber (see fig 5E), and wherein the angle is between about 10° and 70° (incline angle can be from about 10 degrees to about 70 degrees) [fig 5E & 0042].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Noble and Yang are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the rigid dielectric liner of Noble to comprise a dielectric nozzle, as in Yang, to reduce the likelihood of clogging over prolonged use [Yang – 0008-0009].
	Noble modified by Yang does not specifically teach the rigid dielectric liner also defines a mixing volume within the fluid flow conduit; and a gas injection port formed through the metal body and the rigid dielectric liner.
	Collison teaches a rigid dielectric liner (118) also defines a mixing volume (via 222) within the fluid flow conduit (208) [fig 3]; and a gas injection port (222) formed through the metal body (104) and the rigid dielectric liner (118) [fig 3].
Modified Noble and Collison are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly of modified Noble to comprise a gas injection port to allow for introduction of additional gases separate from a remote plasma which reduces potential erosion of the liner [Collison – col 7, lines 34-48].
Noble modified by Yang and Collison does not specifically disclose two or more gas injection ports, wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction.
Raney teaches two or more gas injection ports (injectors, 322a-h), wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction (see fig 4) [fig 4, 9 & col 5, lines 11-15].
Modified Noble and Raney are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection port of modified Noble to comprise two or more gas injection ports, as in Raney, to uniformly mix the process gas into the remote plasma [Raney – col 3, lines 7-9].
Regarding claims 2 and 7:
Noble teaches the rigid dielectric liner (360f) comprises quartz, sapphire, or a combination thereof (sapphire) [0076]. 
Regarding claims 3 and 10:
Noble teaches the rigid dielectric liner (360f), coaxially disposed in the metal body (aluminum) [fig 5-6 & 0076].
Furthermore, the limitations “the rigid dielectric liner … defines a mixing volume having an inner diameter of between about 20 mm and about 60 mm” would have involved a mere change in size of a component A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04]. As such, said limitations are deemed obvious.
Regarding claims 4-5 and 8-9:
The limitations of claims 4-5 and 8-9 are deemed obvious since such a modification would have involved a mere change in size and/or location (rearrangement of parts) of a component.  A change in size and/or location (rearrangement of parts) is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 6:
	Noble teaches a processing system (apparatus) [fig 3A], comprising: a processing chamber (213), having a chamber body (body of 213) which defines a processing volume (interior of 213) [fig 3A & 0050]; a remote plasma source (300) having a fluid outlet (outlet of 300) [fig 3A & 0049]; and a gas injections assembly (inlet member, 360) fluidly coupling the remote plasma source (300) to the processing chamber (213), wherein the gas injection assembly (inlet member, 360) [fig 3A, 5-6 & 0076] comprises: a metal body (aluminum) [fig 3A, 5-6 & 0076]; a rigid dielectric liner (sleeve, 360f) disposed in the metal body (aluminum) providing a fluid flow conduit (passageway, 360b) having a first flow direction between the remote plasma source (300) and the processing chamber (213) [fig 3A, 5-6 & 0050, 0076]; a first flange (flange, 360a) comprising a first mounting surface, the first flange (360a) located at a first end of the metal body and mountable to the remote plasma source (300) [fig 3A, 5-6 & 0074]; a second flange (second flange, 360c) comprising a second mounting surface mountable with the processing chamber (213), the second flange (360c) located at a second end of the metal body on the end thereof opposed to the first end of the metal body (see fig 3A) [fig 3A, 5-6 & 0074]; a length (l2-l1) of the gas injection assembly (360), measured along a longitudinal axis thereof between a plane of the first mounting surface and a plane of the second mounting surface, is between about 25 mm and about 150 mm (1.0 inches) [fig 5 & 0075]; and wherein the rigid dielectric liner (360f) comprises a tubular portion (portion of 360f up to l1) fluidly connected to a nozzle (portion of 360f defined by l1), and the tubular portion has a longitudinal axis centered therein in a length direction thereof (see fig 6), wherein an extension of the longitudinal axis extends from the fluid outlet of the remote plasma source and into the processing volume and does not intersect an inner wall of the nozzle (see fig 6) [fig 6 & 0076].
	Noble does not specifically teach the longitudinal axis of the gas injection assembly forms an angle with a longitudinal axis of a gas inlet port formed in a sidewall of the processing chamber, and wherein the angle is between about 10° and 70°.
	Yang teaches the longitudinal axis of the gas injection assembly (axis, 54) forms an angle with a longitudinal axis of a gas inlet port formed in a sidewall of the processing chamber (see fig 5E), and wherein the angle is between about 10° and 70° (incline angle can be from about 10 degrees to about 70 degrees) [fig 5E & 0042].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Noble and Yang are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly of Noble with an angle, as in Yang, to reduce the likelihood of clogging over prolonged use [Yang – 0008-0009].
	Noble modified by Yang does not specifically teach the rigid dielectric liner also defines a mixing volume within the fluid flow conduit; and a gas injection port formed through the metal body and the rigid dielectric liner.
	Collison teaches a rigid dielectric liner (118) also defines a mixing volume (via 222) within the fluid flow conduit (208) [fig 3]; and a gas injection port (222) formed through the metal body (104) and the rigid dielectric liner (118) [fig 3].
Modified Noble and Collison are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly of modified Noble to comprise a gas injection port to allow for introduction of additional gases separate from a remote plasma which reduces potential erosion of the liner [Collison – col 7, lines 34-48].
Noble modified by Yang and Collison does not specifically disclose two or more gas injection ports, wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction.
Raney teaches two or more gas injection ports (injectors, 322a-h), wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction (see fig 4) [fig 4, 9 & col 5, lines 11-15].
Modified Noble and Raney are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection port of modified Noble to comprise two or more gas injection ports, as in Raney, to uniformly mix the process gas into the remote plasma [Raney – col 3, lines 7-9].
Regarding claim 11:
Modified Noble teaches the nozzle (52) defines a first opening (opening between 55 and 56) proximate to, and in fluid communication with, the mixing volume (55) and a second opening (opening at tip portion 58) distal from the first opening (opening between 55 and 56) [Yang - fig 4, 5E & 0037, 0042], and a ratio of a cross-sectional area of the mixing volume (0.00055225”) and a cross-sectional area of an outlet of the second annular portion (0.002601”) is between about 1:5 and 1:10 (1:4.71) [Yang – fig 4, 5E & 0072].
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Regarding claim 12:
	Modified Noble teaches a non-transitory computer readable medium (system controller, 260) having instructions (memory, 238) stored thereon configured to control the processing system (apparatus) [Noble - fig 3A & 0083] to: position a substrate in the processing volume of the processing chamber, wherein the processing volume is in fluid communication with a remote plasma source via a gas injection assembly disposed therebetween (step 502) [Noble – fig 10 & 0097]; form a plasma of a first gas in the remote plasma source (disclosed in both of Noble and Collison – step 508 and fig 3, respectively) [Noble – fig 10 & 103 and Collison – fig 3]; flow the plasma into a mixing volume of the gas injection assembly (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 and Raney – fig 4]; flow a second gas to the mixing volume through one or more gas injection ports in fluid communication therewith (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 and Raney – fig 4]; dissociate molecules of the second gas into radical species thereof (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 and Raney – fig 4]; flowing the radical species into the processing volume of the processing chamber (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 & Raney – fig 4]; and expose the substrate to the radical species (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 & Raney – fig 4].
Regarding claims 13-14:
Noble teaches the non-transitory computer readable medium (system controller, 260) having instructions (memory, 238) stored thereon is further configured to control the processing system (apparatus) to heat the substrate to a temperature between about 500 °C and about 1100 °C (substrate temperature between about 600 °C and about 1100 °C) [fig 3A & 0083, 0102]; and the non-transitory computer readable medium (system controller, 260) having instructions (memory, 238) stored thereon is further configured to control the processing system (apparatus) to direct radiant energy towards a device side surface of a substrate (via 360 at step 512) [fig 3A, 10 & 0083, 0104].
Regarding claim 21:
	Modified Noble teaches a first gas injection port (322b) of the two or more gas injection ports (injectors, 322a-h) comprises a first flow conduit extending along a first longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; a second gas injection port (322a) of the two or more gas injection ports (injectors, 322a-h) comprises a second flow conduit extending along a second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; and the first longitudinal axis is angularly offset from the second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15].
Regarding claim 22:
	Modified Noble teaches a first gas injection port (322b) of the two or more gas injection ports (injectors, 322a-h) comprises a first flow conduit extending along a first longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; a second gas injection port (322f) of the two or more gas injection ports (injectors, 322a-h) comprises a second flow conduit extending along a second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; and the first longitudinal axis is parallel to, and spaced from, the second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15].
Regarding claim 23:
	Modified Noble teaches a first gas injection port (322b) of the two or more gas injection ports (injectors, 322a-h) comprises a first flow conduit extending along a first longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; a second gas injection port (322d) of the two or more gas injection ports (injectors, 322a-h) comprises a second flow conduit extending along a second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; and the first longitudinal axis is orthogonal to, and spaced from, the second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15].
Regarding claim 25:
	Modified Noble teaches a first gas injection port of the two or more gas injection ports comprises has a circular cross-sectional shape at a first opening in a surface of the body (see fig 7) [Raney - fig 4, 7, 9 & col 5, lines 11-15].
Regarding claim 26:
	Noble teaches the rigid dielectric liner (360f) extends within the metal body (aluminum) from a connection of the flow conduit to the remote plasma source to a connection of the flow conduit to the chamber (see fig 3A) [fig 3A, 5-6 & 0076].
Regarding claim 27:
	Modified Noble teaches the rigid dielectric liner (118) comprises an annular body and the opening of at least one of the two or more gas injection ports (222) through the rigid dielectric liner (118) extends through the annular body and is surrounded by the annular body (see fig 3) [Collison – fig 3].
Regarding claim 28:
	Modified Noble teaches the rigid dielectric liner comprises a tubular portion (portion of 360f up to l1) fluidly connected to the nozzle (portion of 360f defined by l1), and the tubular portion has a longitudinal axis centered therein in a length direction thereof (see fig 6), wherein an extension of the longitudinal axis from the tubular portion and into the process volume does not intersect the inner wall of the nozzle (see fig 6) [Noble – fig 6]. It is noted that this is also taught by Yang fig 4, 5E.
10.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al (US 2002/0073925) in view of Yang (US 6,641,673), Collison et al (US 6,203,657), and Raney et al (US 5,951,771) as applied to claims 1-2, 4-9, 11-14, 21-23, and 25-28 above, and further in view of Yoshizaki et al (US 7,712,435).
	The limitations of claims 1-2, 4-6, 11-14, 21-23, and 25-28 have been set forth above.
Regarding claims 3 and 10:
Noble teaches the rigid dielectric liner (360f), coaxially disposed in the metal body (aluminum) [fig 5-6 & 0076].
Modified Noble does not specifically teach the rigid dielectric liner defines a mixing volume having an inner diameter of between about 20 mm and about 60 mm.
Yoshizaki teaches a rigid dielectric liner defines a mixing volume having an inner diameter of between about 20 mm and about 60 mm (inner diameter of 40 mm) [Yoshizaki – col 7, lines 4-9].
Modified Noble and Yoshizaki are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the rigid dielectric liner of modified Noble with the inner diameter of Yoshizaki because such is a suitable size for a mixing volume [Yoshizaki – col 7, lines 4-9]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
11.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al (US 2002/0073925) in view of Yang (US 6,641,673), Collison et al (US 6,203,657), and Raney et al (US 5,951,771) as applied to claims 1-14, 21-23, and 25-28 above, and further in view of Sanada et al (US 2008/0022928).
	The limitations of claims 1-14, 21-23, and 25-28 have been set forth above.
Regarding claim 24:
	Modified Noble does not specifically teach a first gas injection port of the two or more gas injection ports comprises has an elongated slit cross-sectional shape at a first opening in a surface of the body.
	Sanada teaches a first gas injection port (1a) of the two or more gas injection ports comprises has an elongated slit cross-sectional shape (slit shape) at a first opening in a surface of the body (see fig 2) [fig 2 & 0031].
Modified Noble and Sanada are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection ports of modified Noble to have an elongated slit cross-sectional shape, as in Sanada, because such a shape allows for effective mixing [Sanada - 0031].

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 07/13/2022, with respect to the objection of claim(s) 6 and 25 have been fully considered and are persuasive.  The objection of claim(s) 6 and 25 has been withdrawn in view of the corrected status identifiers. 
13.	Applicant’s arguments, see Remarks, filed 07/13/2022, with respect to the rejection of claim(s) 11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 11 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 11. 
14.	Applicant's arguments, see Remarks, filed 07/13/2022, with respect to the rejection of claim(s) 1-14 and 21-28 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Noble et al (US 2002/0073925) and Yang (US 6,641,673) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fong et al (US 5,935,334) and Noble et al (US 2002/0073925) teach a gas injection assembly comprising a dielectric liner [fig 3 and 4, respectively].
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718